Case 1:18-cr-00602-WHP Document 15 Filed 11/02/18 Page 1 of 4

The NeWYorkTimes
Company

 

David McCraw
Vice President &
Deputy Genera| Counse|

620 Eighth Avenue
New York, NY 10018
tel 212.556-4031

fax 212.556-4634
mccraw@nytimes.com

November 2, 201 8

VIA ECF

Judge William H. Pauley, III
U.S. District Judge

United States Courthouse
500 Pearl St.

NeW York, NY 10007-1312

Re: Um`!ed Stafes v, Cohen. 18-cr-602 ~ Motion to Unseal Materials
Dear Judge Pauley:

Interested party The NeW York Times Company (“The Times”) submits this letter in further
support of The Times’s application for an order unsealing materials related to searches
conducted in the above-referenced case (the “Materials”).l In its response to The Times, the crux
of the Government’s position is that protection of individual privacy and the need for law
enforcement confidentiality outweigh the public’s common law right of access and that no First
Amendment right of access attaches to the Materials. (The Government’s Opposition to Non-
Party The NeW York Times’s Motion to Unseal Certain Search Warrant Materials
(“Opposition”), Dkt. 14, at 7-9, lO-l l.) The Government’s argument falls far short of
demonstrating that not a single Word from the Materials can be released at this time.

 

1 As set forth in our prior letter, The Times seeks copies of the search Warrants, search Warrant
applications, supporting affidavits, court orders, and returns on executed Warrants related to
searches done on Michael Cohen’s residence, hotel room, office, cell phones, and safe deposit
boxes on April 9, 2018, as Well as similar applications and supporting documents pertaining to
searches of Mr. Cohen’s electronic communications pursuant to 18 U.S.C. § 2703. (Dkt. 9, at l.)

l
#63700

Case 1:18-cr-00602-WHP Document 15 Filed 11/02/18 Page 2 of 4

The Government’s Misapprehension of the Law

The Government concedes that a common law right of access applies to search warrant materials
and requires a balancing of the public’s right of access against any countervailing interests.
(Opposition, Dkt. 14, at 3-5.) The Government also concedes that redaction is an appropriate tool
to make documents disclosable when a right of access is found. (Opposition, Dkt. l4, at 6-7.)
The Government errs, however, in two respects in its summary of the law.

M, the Government fails to address the legal standard that applies to materials related to the
Government’s application to conduct searches of electronic communications pursuant to l8
U.S.C. § 2703. As set forth in our first letter, the Fourth Circuit, the sole circuit to have
addressed access to Section 2703 materials, found that access should be analyzed under the First
Amendment. (Dkt. 9, at 3 (citing In re U.S. for an Ora'er Pursuant to 18 U.S.C. Section
2703(D), 707 F.3d 283, 290 (4th Cir. 2013)).)

Second, the Government misconstrues the First Amendment’s applicability to the remainder of
the Materials. (See Opposition, Dkt. l4, at lO-l l .) The qualified First Amendment right of
access applies to judicial documents when a two-part test, based on “experience” and “logic,” is
satisfied See Press-Enterprise Co. v. Superior Court ofCalifornia (“Press-Enterprise II”), 478
U.S. l, 8 (1986). Under the experience prong, the court considers whether the document has
historically been open to the press and the public. Ia'. The logic prong concerns “whether public
access plays a significant positive role in the functioning of the particular process in question.”
Ia’. While the Government points out that search warrants have traditionally been obtained in
secret (Opposition, Dkt. 14, at ll), that is not the relevant analysis here. The relevant analysis
here is whether search warrant materials have been publicly accessible at the conclusion ofa
criminal proceeding It is indisputable that a search of an individual’s home or other premises
by the Government is a sobering exercise of governmental authority at the expense of individual
liberty, and the possibility of abuse is an inevitable concern. Public monitoring, like the court’s
own oversight, is a vital check to assure that the search comports with the law and represents a
fair and sound use of the Govemment’s power. That sort of public monitoring is the essence of
the logic prong. Press-Enterprise, 478 U.S. at 13 (access plays a critical role in judicial system
because the appearance of fairness is essential to public confidence). And, in respect to the
second prong, addressing experience or history, the public has in fact enjoyed access to the
materials following the conclusion of the prosecution, as The Times showed in its initial letter.
(Dkt. 9, at 5.) As a result, the powerful First Amendment right of access attaches to the
Materials and can be set aside only if the Government establishes that there is “an overriding
interest based on finding that [sealing] is essential to preserve higher values and is narrowly
tailored to serve the interest.” Press-Enterprise Co. v. Superior Court ofCalifornia (“Press-
Enterprise I”), 464 U.S. 501, 510 (1984).

#63700

Case 1:18-cr-00602-WHP Document 15 Filed 11/02/18 Page 3 of 4

The Failure of the Government’s Factual Arguments

Because much of the Government’s argument is not available to The Times (see Opposition,
Dkt. l4, at l), we ask the Court to carefully scrutinize the sealed submission. That is especially
necessary here where the public filing points to the inadequacies of the Government’s position.

Eir_st, The Times has acknowledged that there may be privacy interests at stake. (Dkt. 9, at 4.)
But the Government offers only hollow reasons as to why redaction, aimed at eliminating the
identification of private-figure third parties in the papers, cannot be deployed to protect privacy.
The Government first says that redaction would be “cumbersome” and “time-consuming,”
although it then acknowledges that redaction may not be so cumbersome and time-consuming at
some point in the future. (Opposition, Dkt. 14, at 12.) That fact-free objection about burden is
unavailing When the law requires the production of documents, whether from a company in
civil litigation, a witness in a governmental investigation, or an agency responding to a citizen’s
Freedom of Information Act request, the unsubstantiated complaint that the exercise is
“cumbersome” or “time-consuming” has never been a sufficient excuse to avoid doing what the
law requires. The same principle applies here. Tellingly, the Government fails to say even how
voluminous the Materials are or why a “line by line” review would really be needed.
(Opposition, Dkt. l4, at 12.)

The Government next pivots to the idea that, Were The Times granted access to any part of the
Materials, the prosecutors would have to do a series of releases over time as circumstances
change and material that is no longer sensitive has to be released. (Opposition, Dkt. l4, at 12.)
The Government argues for a one-time release at some unspecified date in the future. What the
Government fails to acknowledge is that the U.S. Attorneys’ Manual contemplates periodic
release. Section 9-5.150 of the manual creates an “affirmative obligation” for Government
attorneys to review every 60 days whether sealing is still necessary “[b]ecause of the vital public
interest in open judicial proceedings.” The manual dictates that “as soon as the justification for
closure ceases,” prosecutors are to take steps to make the records available. Nothing about The
Times’s motion requires anything beyond what the Department of Justice already requires of
prosecutors `

Second, the Government’s public filing should have addressed, but did not address, whether the
Materials include items that deal solely with Mr. Cohen and his criminal acts. He has been
convicted. His privacy interest in the business records that were the subject ofthe searches is
non-existent or negligible, and no law enforcement need compels confidentiality as to those acts
for which he pleaded guilty. The case for unsealing would seem especially relevant to those
searches of electronic communications conducted under Section 2703. Those communications
accounts are personal to Mr. Cohen. lt is inconceivable that every affidavit used to obtain
permission to conduct those searches is rife with private information about others or involves the
potential criminal activity of persons other than Mr. Cohen to such a degree that not even
redaction can make them accessible to the public.

Finally, the Government should not be allowed to defeat the public’s right of access by invoking
the notion that the Materials might be needed “in future cases.” (Opposition, Dkt. 14, at 8.) That

#63 700

Case 1:18-cr-00602-WHP Document 15 Filed 11/02/18 Page 4 of 4

empty explanation could be invoked in any case. If that were sufficient to justify continued
sealing, there would be no public right of access. Of course, the Government also asserts that
there is a particular investigation that must be protected. (Opposition, Dkt. l4, at 8.) The details
of that inquiry presumably are covered in the sealed submission. Should the Court find the
Government’s argument in respect to that investigation persuasive enough to justify blanket
sealing, we respectfully ask that the Court direct the Government to periodically report back to
the Court on a set schedule to make a showing as to why the need for secrecy remains.

Conclusion

For all of the foregoing reasons and those set forth in our initial letter, The Times respectfully
requests that the Materials be made public.

We thank the Court for its consideration of this matter.

Respectfully submitted,
' g 4 d L °¢____1

David E. McCraw

cc: Counsel of Record (by ECF)

#63700

